Case: 14-15744   Date Filed: 12/08/2015   Page: 1 of 37


                                                                    [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15744
                      ________________________

                  D.C. Docket No. 3:10-cv-02830-CLS



UNITED STEEL, PAPER AND FORESTRY, RUBBER,
MANUFACTURING, ENERGY, ALLIED INDUSTRIAL
AND SERVICE WORKERS INTERNATIONAL UNION AFL-CIO-CLC,
USW LOCAL 200,

                                                         Plaintiffs - Appellees
                                                            Cross-Appellants,

versus

WISE ALLOYS, LLC,

                                                        Defendant - Appellant
                                                             Cross-Appellee.

                      ________________________

              Appeals from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                           (December 8, 2015)
                 Case: 14-15744     Date Filed: 12/08/2015      Page: 2 of 37


Before ROSENBAUM and JULIE CARNES, Circuit Judges, and GOLDBERG, *
Judge.

ROSENBAUM, Circuit Judge:

       “There’s something wrong here, there can be no denyin’.” 1 But it’s not what

Defendant-Appellant Wise Alloys, LLC (the “Company”), suggests in its appeal of

two district-court orders. In the first of those orders, the district court compelled

arbitration of a dispute between the Company and Plaintiffs-Appellees United

Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and

Service Workers International Union, AFL-CIO-CLC, and its Local (collectively,

the “Union”) in June 2012. In the second, the district court enforced the resulting

arbitration award in favor of the Union in December 2014. The problem is,

although the June 2012 order compelling arbitration was a final decision when it

was issued, the Company did not appeal it until after the district court entered the

December 2014 order. In the words of Carole King, “it’s too late, . . . now, it’s too

late,” 2 and we lack jurisdiction to consider the appeal of the first order.

       As for the December 2014 order enforcing the arbitration award, we affirm.

On the Union’s cross-appeal, we likewise affirm the district court’s order denying

the Union’s motion for attorney’s fees in defending the arbitration award.


       *
          Honorable Richard W. Goldberg, United States Court of International Trade Judge,
sitting by designation.
       1
           TONI STERN & CAROLE KING, It’s Too Late, on TAPESTRY (Ode Records 1971).
       2
           Id.
                                              2
               Case: 14-15744       Date Filed: 12/08/2015      Page: 3 of 37


                        I. BACKGROUND INFORMATION

A. The Collective-Bargaining Agreement

       This appeal and cross-appeal represent the latest chapter3 in the contentious

aftermath of a November 2007 collective-bargaining agreement between the Union

and the Company. The Company operates an aluminum rolling mill in Muscle

Shoals, Alabama, and the Union represents many of the Company’s production

workers.

       In 2007, the Company and the Union entered into a collective-bargaining

agreement (“CBA”) for the period of November 1, 2007, to November 1, 2012.

The CBA sets forth a schedule of increasing health-care premiums over the five-

year duration of the agreement but also contains a cost-of-living-adjustment

provision that is designed to offset the amount workers pay in health-care

premiums.      More specifically, the weekly health-care premium rates that the

adjustment sought to mitigate were set at $20 for the first year, $25 for the second,

$30 for the third, $35 for the fourth, and $45 for the fifth.

       As relevant, the CBA provides,

              Section 2. Cost of Living Adjustment: Effective on each
              adjustment date, a cost-of-living adjustment will be made
              to the current cost of living allowance. The cost of living
              allowance will be equal to 1¢ per hour for each full 0.3 of


       3
         We previously considered this same collective-bargaining agreement and cost-of-living
provision in USW v. Wise Alloys, LLC, 642 F.3d 1344 (11th Cir. 2011).
                                              3
              Case: 14-15744      Date Filed: 12/08/2015   Page: 4 of 37


             a point change         in   the    Consumer   Price   Index
             calculation. . . .

             Section 3. Effective on each adjustment date, the cost-of-
             living allowance as determined above shall be applied
             exclusively to help offset health insurance costs for
             hourly-rated employees. The cost-of-living adjustments
             under the paragraph shall not be applied to employees’
             hourly wage rates.

See USW v. Wise Alloys, LLC, No. CV–10–S–2830–NW, 2012 WL 2357738, at

*2-3 (N.D. Ala. June 15, 2012).          The cost-of-living adjustment is calculated

quarterly, and the employee’s weekly health-care premium is reduced by the

appropriate cost-of-living allowance figure.

      The CBA also includes a comprehensive, four-step grievance procedure for

resolving “[a]ll grievances concerning the interpretation or application of this

Agreement.” Under the grievance procedure, all grievances must be “presented

within ten (10) working days of the occurrence out of which the grievance arose.”

The CBA further requires that “[g]rievances which are not presented within the

specified time limit cannot be presented or considered at a later date.”

      Step one of the process involves presenting the grievance orally to the

employee’s immediate supervisor and receiving an answer within two days. Step

two requires the Union to put the grievance in writing and present it to the shop

superintendent for discussion. Under step three, the Union may elect to elevate the

grievance to the Company’s Labor Relations Department if it remains unresolved.


                                            4
              Case: 14-15744     Date Filed: 12/08/2015   Page: 5 of 37


If the grievance is not resolved at step three, the Union may refer it to the

Company’s Vice President of Human Resources and involve a USW International

Staff Representative at step four. Step four requires that the parties meet to discuss

the grievance and that the Vice President issue a written response within thirty

days of the meeting. The CBA provides that the time limits of the grievance

process may be extended by mutual agreement and that, by mutual agreement,

“specific grievances may be initially presented at Step 3 or Step 4.”

      If the dispute is not resolved through this four-step process, the grievance

procedure gives the Union forty-five days from the receipt of the Vice President’s

answer to move the grievance to binding arbitration by notifying the Company in

writing of its wish to do so. Although the arbitration clause declares that “[t]he

arbitrator shall have no authority to change, amend, add to, or delete from the

provisions of this Agreement,” it provides no other constraint on the arbitrator’s

authority.

      The “General Purposes of this Agreement” section of the CBA also contains

the following “zipper clause”:

             It is the intent of the parties that this Agreement,
             including the side letter agreements that are dated as of
             the date of this Agreement and attached to this
             Agreement, constitute the entire Collective Bargaining
             Agreement of the parties. Further, the parties agree that
             the terms of this Agreement should be enforced as
             written in all cases, regardless of any conflicting
             practices.
                                          5
             Case: 14-15744     Date Filed: 12/08/2015   Page: 6 of 37




B. The Current Grievance

      The dispute here centers on conflicting interpretations of the cost-of-living-

adjustment provision. The Union maintains that the cost-of-living adjustments

accumulate over the life of the agreement; i.e., that each new adjustment is added

to the current allowance. In contrast, the Company contends that the cost-of-living

allowance resets to zero annually when each new CBA-mandated increase in

health-care premiums takes effect.

      This case arrived at our doorstep through the following course of events: On

December 19, 2008, David Duford, the Company’s Labor Relations Manager, sent

a letter to Ernest Kilpatrick, the Local’s President, notifying him that the Company

mistakenly neglected to raise the health premium from $20 to $25 in November

2008. Although that letter also specified that the Company would “make the

necessary adjustments to recover any retroactive health care premiums,” it made

no reference to cost-of-living adjustments. Paychecks issued the week of January

15, 2009, reflected the $25 deduction and the retroactive deduction but no

corresponding cost-of-living premium reduction.

      On February 23, 2009, Duford again wrote Kilpatrick, advising him that,

based on the relevant Consumer Price Index information, no quarterly cost-of-

living adjustment was warranted and that “the weekly health care premium will

remain $25.00 for all applicable employees.” In response, Kilpatrick wrote back
                                         6
             Case: 14-15744    Date Filed: 12/08/2015   Page: 7 of 37


on March 2, 2009, agreeing that no quarterly adjustment was needed, but he

asserted that, based on the $0.73-per-hour allowance existing at the end of 2008,

the $25 premium should be reduced accordingly. In a March 5, 2009 letter, Duford

disagreed. Duford also recalled that the Union had been informed in his December

19, 2008, letter about the premium increase to $25, but the Union had made “[n]o

timely objections or grievances.”

      No further action apparently occurred for the next seven months until the

Union filed a formal grievance on October 5, 2009. On October 20, 2009, Duford

denied the grievance in a letter to now Local President Ken Hunt. In rejecting the

grievance, Duford again pointed to the December 19 letter and the January 15

paychecks and added,

            Neither at the time of these events, nor within the time
            period specified in our Labor Agreement in which a
            grieving party must bring a claim did the Union nor did
            any of its members file any timely objections or
            grievances regarding any of these occurrences, which
            were widely known and implemented.

                   Furthermore, there are no provisions in the Labor
            Agreement whatsoever that provide that COLA be
            carried over from year to year. COLA offsets, if any,
            applies [sic] only to the contractually established weekly
            premium in the year in which the offset occurs. The
            weekly premium is reset annually as provided by the
            clear terms of our Labor Agreement.

                   The grievance is rejected as untimely and therefore
            all claims and demands are waived in its [sic] entirety by
            the Union.
                                        7
               Case: 14-15744   Date Filed: 12/08/2015   Page: 8 of 37




      On October 26, 2009, the Union elevated its grievance to step four by

forwarding it to Sandra Scarborough, the Company’s Vice President for Human

Resources. No meeting was scheduled and no Company representative, including

Scarborough, ever responded to the step-four escalation. On February 12, 2010,

the Union notified Scarborough in writing that it desired to submit the grievance to

arbitration.

      The Union moved forward unilaterally with the arbitration process, sending

letters to the Company on July 9 and July 26, 2010, concerning the arbitration

panel. On July 28, 2010, Duford responded to these efforts by reiterating the

Company’s position that the grievance was untimely. Duford elaborated, “There is

no ambiguity that untimely grievances are not arbitrable under our Labor

Agreement, and we clearly advised the Union of our position in this regard on

October 20, 2009.” Duford also expressed the position that “issues of arbitrability

like the one presented here” are matters for judicial determination, not resolution

by the arbitrator.   Finally, Duford closed his July 28 letter by stating, “[The

Company] will not agree to submit the above-referenced issue to arbitration

because it conflicts with the terms of our Labor Agreement concerning issues that

are subject to grievance and arbitration.”




                                             8
              Case: 14-15744     Date Filed: 12/08/2015   Page: 9 of 37


C. The Union Goes to Court

      On October 19, 2010, the Union filed a complaint in the Northern District of

Alabama pursuant to section 301 of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. § 185. In the sole count of the complaint, the Union alleged

that the Company “violated the collective bargaining agreement by refusing to

arbitrate the COLA reset grievance” and requested “that the Court order the

Company to submit the grievances to arbitration as provided under the collective

bargaining agreement and for any other legal and/or equitable relief the Court

deems appropriate.” The Union made no other requests for relief in its complaint.

      In response, the Company answered that the grievance was not arbitrable

because it was untimely under the CBA. It also raised, as a defense, that the

lawsuit to compel arbitration was untimely under the statute of limitations.

      Both parties moved for summary judgment. Citing the relevant six-month

statute of limitations on actions to compel arbitration, the Company argued that the

Union’s lawsuit was barred because the Company “unequivocally refused” to

arbitrate the grievance in its October 20, 2009, letter.         The Company also

contended that even if not barred by the limitations period, the grievance was not

arbitrable because it was untimely, and timeliness is not a matter for arbitration.

      In response, the Union asserted that timeliness of the grievance was, in fact,

a matter for arbitration. Plus, in any event, the Union urged, the grievance was


                                          9
              Case: 14-15744      Date Filed: 12/08/2015   Page: 10 of 37


timely because the Company’s refusal to apply the cost-of-living adjustments to

each paycheck was a continuing violation. The Union also countered the statute-

of-limitations argument by asserting that the Company had not unequivocally

refused arbitration until its July 28, 2010, letter.

      The district court agreed with the Union and granted summary judgment

compelling arbitration on June 15, 2012. Wise Alloys, 2012 WL 2357738, at *12.

Ultimately, the court rejected the notion that timeliness was inappropriate for

arbitration. Id. Instead, the court found that the “parties’ dispute is a dispute over

the application of the time limitations in the grievance procedure contained within

the contract, rather than a dispute over the arbitrability of the grievance.” Id.

      Turning to the question of whether the Company had made an unequivocal

refusal to arbitrate, the court recognized that the Company need not have expressly

used the language “refuse to arbitrate.” Id. at *8-9. Nevertheless, the district court

concluded that the October 20, 2009, letter “is best construed as a statement

expressing [the Company’s] position in response to [the Union’s] grievance—i.e.,

[the Company’s] reason for denying the grievance. It does not indicate—either

expressly or impliedly—that [the Company] would not agree to arbitration.” Id.

      And, because the district court concluded that the timeliness of the grievance

was arbitrable, it reasoned that the Company’s “statement could be reasonably

construed as indicating that [the Company] would assert before the arbitrator that


                                            10
             Case: 14-15744     Date Filed: 12/08/2015   Page: 11 of 37


[the Union’s] grievance should be denied because it was not timely filed, rather

than asserting that [the Company] refused to engage in arbitration.” Id. at *9.

      In concluding its order, though, the district court—apparently sua sponte—

expressed its “opinion that the case should be stayed, rather than dismissed,

pending a final resolution following arbitration.” Id. at *13. Citing section 3 of

the Federal Arbitration Act (“FAA”), 9 U.S.C. § 3, and Circuit case law, the

district court apparently determined that it was required to stay the case when

compelling arbitration. Id. Accordingly, the district court stayed the case but also

administratively closed the case file. Id. In doing so, the court noted that “[t]his

action will have no effect on the court’s retention of jurisdiction, and the file may

be reopened, on either party’s motion, for an appropriate purpose such as dismissal

following settlement, entry of judgment, vacatur, or modification of an arbitrator’s

award.” Id. The court also directed the parties to notify the court of any settlement

or arbitration determination. Id. at *14.

D. The Arbitration and the Return to Court

      The case proceeded to arbitration before Mitchell B. Goldberg, who issued

his decision on January 22, 2014. Goldberg determined that the Union should have

known about the facts giving rise to the grievance in December 2008 or January

2009. Nevertheless, Goldberg concluded that the failure to deduct the cost-of-

living adjustment from the health-care premiums was in the nature of a continuing


                                            11
              Case: 14-15744    Date Filed: 12/08/2015    Page: 12 of 37


violation, so the grievance was timely filed with respect to paychecks issued no

more than ten days before the Union’s formal grievance was filed on October 5,

2009.

        Regarding the merits of the dispute, Goldberg acknowledged that both sides

believed the CBA’s language was unambiguous. Because no language in the CBA

either expressly carries over or expressly resets the cost-of-living allowance each

year, though, Goldberg found that the CBA possessed a “latent ambiguity.”

        In view of the ambiguity, Goldberg looked to extrinsic evidence of the

parties’ negotiations and their prior course of dealing as it related to cost-of-living

provisions applied to employee wages under the previous CBA. After conducting

this analysis, Goldberg determined that, in the absence of any express language

changing the practice in the new CBA, the cost-of-living adjustments “should work

the same way it was done in the preceding CBA” and accumulate over time.

        The Union notified the district court of the award on January 31, 2014. On

March 5, 2014, the Company filed a motion to reopen the case and vacate the

award.

        The Company argued the award was unenforceable because Goldberg

exceeded his authority under the CBA by ignoring the zipper clause when

consulting extrinsic evidence and by violating the no-modification provision that

prohibits an arbitrator from changing the terms of the CBA. On March 20, 2014,


                                          12
             Case: 14-15744     Date Filed: 12/08/2015    Page: 13 of 37


the Union “joined with” the Company in seeking to reopen the case, and “to the

extent necessary,” moved to amend their original complaint to state a claim for

enforcing the arbitration award and for attorney’s fees. The Union argued that

Goldberg’s decision fell within his authority as arbitrator and the Company’s

objections were meritless. In addition, the Union sought attorney’s fees under the

court’s equitable powers to punish the Company for filing a meritless challenge to

the arbitration award.

      On December 9, 2014, the district court denied the Company’s motion to

vacate and granted the Union’s motion to enforce the award. Noting that a federal

court’s review of an arbitration award is exceedingly narrow and deferential, the

district court upheld the arbitrator’s continuing-violation determination as a

permissible construction of the CBA. The district court also determined that, as an

extension of binding former Fifth Circuit precedent, if a contract contains an

ambiguity, an arbitrator may look to extrinsic evidence to resolve that ambiguity

despite the presence of a zipper clause. Here, again applying the same highly

deferential standard of review applicable to an arbitration award, the district court

agreed that the arbitrator was justified in finding within the cost-of-living provision

a “yawning void” that “cried out” for construction through extrinsic evidence.

Finally, the district court denied attorney’s fees to the Union because it concluded




                                          13
              Case: 14-15744   Date Filed: 12/08/2015   Page: 14 of 37


that the Company’s motion “was not baseless, frivolous, or filed for an improper

purpose.”

      Both parties now appeal.       The Company filed a notice of appeal on

December 23, 2014, challenging the district court’s June 2012 order compelling

arbitration and the district court’s December 2014 order confirming the arbitration

award. The Union cross-appeals the denial of attorney’s fees.

                         II. STANDARDS OF REVIEW

      We review de novo a district court’s order to compel arbitration. Bautista v.

Star Cruises, 396 F.3d 1289, 1294 (11th Cir. 2005). Similarly, we review a district

court’s application of the statute of limitations de novo. United States v. Gilbert,

136 F.3d 1451, 1453 (11th Cir. 1998).

      We must sua sponte examine the existence of appellate jurisdiction and

review jurisdictional issues de novo. United States v. Lopez, 562 F.3d 1309, 1311

(11th Cir. 2009). As for a district court’s confirmation of an arbitration award and

its denial of a motion to vacate an award, we review findings of fact for clear error

and legal conclusions de novo. Frazier v. CitiFinancial Corp., LLC, 604 F.3d

1313, 1321 (11th Cir. 2010). We review a district court’s denial of attorney’s fees

for an abuse of discretion. Byars v. Coca-Cola Co., 517 F.3d 1256, 1263 (11th

Cir. 2008).




                                         14
               Case: 14-15744       Date Filed: 12/08/2015      Page: 15 of 37


                                     III. DISCUSSION

A. We Lack Jurisdiction over the Company’s Appeal of the Order
Compelling Arbitration

       In civil actions, a notice of appeal must be filed “within 30 days after entry

of the judgment or order appealed from.” Fed. R. App. P. 4(a)(1)(A); 28 U.S.C. §

2107(a). Satisfying this requirement is a prerequisite to our exercise of appellate

jurisdiction in civil cases. Ray Haluch Gravel Co. v. Cent. Pension Fund of Int’l

Union of Operating Eng’rs & Participating Emp’rs, __ U.S. __, 134 S. Ct. 773,

779 (2014). In this case, a single notice of appeal was filed. Although that notice

of appeal was filed within thirty days of the district court’s order confirming the

arbitration award, it was not filed until two-and-a-half years after the district

court’s order compelling arbitration.

       We have held that an order compelling arbitration triggered by a complaint

seeking solely such an order is generally considered final and appealable because it

“resolves the only issue before the district court.” Thomson McKinnon Sec., Inc. v.

Salter, 873 F.2d 1397, 1399 (11th Cir. 1989) (per curiam); see also 9 U.S.C. §

16(a)(3); 4 Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 84-89, 121 S. Ct.

513, 519-21 (2000) (holding that a “final decision with respect to an arbitration” is

       4
          Although the parties do not agree on whether the provisions of the FAA, 9 U.S.C. §§ 1-
16, directly apply to collective-bargaining arbitration disputes brought under section 301 of the
LMRA, the law construing the FAA nevertheless provides instructive guidance on these matters.
See, e.g., Wise Alloys, 642 F.3d at 1352-54, 1353 n.4; Am. Postal Workers Union v. U.S. Postal
Serv., 823 F.2d 466, 470-73 (11th Cir. 1987).
                                               15
             Case: 14-15744    Date Filed: 12/08/2015   Page: 16 of 37


one that “ends litigation on the merits and leaves nothing more for the court to do

but execute the judgment”); Miller v. Drexel Burnham Lambert, Inc., 791 F.2d

850, 852 (11th Cir. 1986) (per curiam) (“The classic example [of an order

compelling arbitration being final] is that of an action brought solely to obtain an

arbitration order pursuant to § 4 of the Federal Arbitration Act, 9 U.S.C. § 4.”),

abrogated on other grounds by Gulfstream Aerospace Corp. v. Mayacamas Corp.,

485 U.S. 271, 108 S. Ct. 1133 (1988).

      And the Supreme Court has expressly and long held that orders compelling

arbitration on a complaint seeking specific performance of an arbitration provision

under the LMRA are final and appealable. See Goodall-Sanford, Inc. v. United

Textile Workers of Am., A.F.L. Local 1802, 353 U.S. 550, 550-52, 77 S. Ct. 920,

920-21 (1957) (“The right enforced here is one arising under [section 301(a) of the

LMRA]. Arbitration is not merely a step in judicial enforcement of a claim nor

auxiliary to a main proceeding, but the full relief sought. A decree under [section

301(a) of the LMRA] ordering enforcement of an arbitration provision in a

collective bargaining agreement is, therefore, a ‘final decision’ within the meaning

of [28 U.S.C. § 1291].”).

      In Green Tree, the plaintiff sued her lender for alleged violations of the

Truth in Lending Act and the Equal Credit Opportunity Act. 531 U.S. at 82-83,

121 S. Ct. at 517-18. In response, the lender filed “a motion to compel arbitration,


                                        16
             Case: 14-15744     Date Filed: 12/08/2015    Page: 17 of 37


to stay the action, or, in the alternative, to dismiss.” Id. at 83, 121 S. Ct. at 518.

The district court compelled arbitration, denied a stay, and dismissed the plaintiff’s

complaint. Id. This Court concluded that appellate jurisdiction existed over the

plaintiff’s appeal, and a unanimous Supreme Court affirmed that conclusion. Id. at

84, 121 S. Ct. at 518-19.

      In doing so, the Supreme Court specifically rejected the idea that whether an

order was favorable or hostile to arbitration had any bearing on finality. Id. at 86,

121 S. Ct. at 519.      Instead, the Court confirmed the “well-established” and

“longstanding” definition of finality: a decision that “ends the litigation on the

merits and leaves nothing more for the court to do but execute the judgment.” Id.

at 86, 121 S. Ct. at 519.

      Applying the lessons of Green Tree here, we conclude that the order

compelling arbitration was unquestionably a final order under either the LMRA or

the FAA: the Union’s complaint sought only to compel arbitration. Once the court

granted the relief that the Union sought in the single count of its complaint and

compelled arbitration, nothing remained for the court to do but execute that

judgment.

      Nor are we convinced by the parties’ contentions that the district court’s stay

of the case effectively made the final order an interlocutory one, obviating the need

to file a notice of appeal until the district court lifted the stay and entered a final


                                          17
             Case: 14-15744      Date Filed: 12/08/2015    Page: 18 of 37


judgment. See Am. Express Fin. Advisors, Inc. v. Makarewicz, 122 F.3d 936, 939

(11th Cir. 1997); see also 9 U.S.C. § 16(b)(2). We disagree with the parties’ view

for several reasons.

      First, the district court’s stay was neither warranted under nor authorized by

statute or precedent. While the district court cited section 3 of the FAA, 9 U.S.C. §

3, as the source of its authority for the stay, Wise Alloys, 2012 WL 2357738, at

*13, the text of the statute provides no basis for applying it in this LMRA case

either directly or by analogy. Section 3 applies to only “any suit or proceeding . . .

brought . . . upon any issue referable to arbitration.” 9 U.S.C § 3 (emphasis

added). Here, the Union did not bring suit upon a substantive issue referable to

arbitration; it brought suit instead solely to compel arbitration.

      In addition, section 3 qualifies the mandatory nature of any stay it authorizes

by requiring a party to apply for the stay: “the court . . . shall on application of one

of the parties stay the trial.” Id. (emphasis added); see also Lloyd v. HOVENSA,

LLC, 369 F.3d 263, 269 (3d Cir. 2004) (“Here, the plain language of § 3 affords a

district court no discretion to dismiss a case where one of the parties applies for a

stay pending arbitration.” (emphasis added)).          The record here contains no

indication that either party requested a stay of this action.

      Beyond these two points, the statute requires staying “the trial of the action.”

9 U.S.C. § 3. In this case, though, once the district court granted summary


                                           18
             Case: 14-15744    Date Filed: 12/08/2015   Page: 19 of 37


judgment on the sole relief sought—compelled arbitration—no “action” to be tried

existed, so there was nothing to stay. For these reasons, the terms of section 3 of

the FAA simply do not apply to the situation presented in this case, and the statute

cannot justify the stay.

      The district court also felt constrained by our prior decision in Bender v.

A.G. Edwards & Sons, Inc., 971 F.2d 698 (11th Cir. 1992), as well as the Third

Circuit’s decision in Lloyd to impose a stay. Wise Alloys, 2012 WL 2357738, at

*13. But those decisions are distinguishable precisely because section 3, by its

terms, did apply in those circumstances. In both cases, the plaintiff brought claims

on issues referable to arbitration, and in response, the defendants sought to compel

arbitration. See Lloyd, 369 F.3d at 269; Bender, 971 F.2d at 699. In those

circumstances, upon a party’s motion, a stay was mandatory under section 3

because the cases were brought on, among other issues, issues themselves arguably

referable to arbitration. See Lloyd, 369 F.3d at 269 (“[Section 3] clearly states,

without exception, that whenever suit is brought on an arbitrable claim, the Court

‘shall’ upon application stay the litigation until arbitration has been concluded.”

(emphasis added)). That is not the case here, where the only cause of action in the

case was for an order compelling arbitration. Unlike in Bender and Lloyd, no party

in this case filed a substantive claim—that is, a claim that was arbitrable. Because




                                        19
             Case: 14-15744        Date Filed: 12/08/2015   Page: 20 of 37


section 3 by its terms is inapplicable in this case, our precedent affirming section 3

stays is simply not instructive.

       Nor is a stay warranted in circumstances such as these. When a court’s grant

of summary judgment compelling arbitration resolves the entirety of the plaintiff’s

complaint, no “burden” of continuing parallel litigation exists to protect against.

Contra Wise Alloys, 2012 WL 2357738, at *13 (quoting Lloyd, 369 F.3d at 270).

Moreover, staying a case has no practical effect without staying the order granting

relief on the only claim in the case. Indeed, staying a case without staying a final

decision on the only claim in the case renders the decision no less final than

staying a thirtieth birthday makes a person perpetually twenty-nine years old.

       The stay also cannot be justified on the basis that a party might later seek to

vacate or confirm any arbitration award. Federal law permits a party to bring a

separate proceeding to do just that. See Wise Alloys, 642 F.3d at 1349 (“An

arbitration award pursuant to an arbitration provision in a collective bargaining

agreement is treated as a contractual obligation that can be enforced through a §

301 lawsuit.”). And, as the Supreme Court has explained, “[T]he existence of that

remedy does not vitiate the finality of the District Court’s resolution of the claims”

in what is otherwise a final decision. Green Tree, 531 U.S. at 86, 121 S. Ct. at

520.




                                            20
             Case: 14-15744     Date Filed: 12/08/2015    Page: 21 of 37


      In addition, the need for any post-arbitration proceedings was wholly

speculative at the time the district court entered the stay, and speculative post-

arbitration proceedings cannot impact the finality of orders compelling arbitration.

Cf. Budinich v. Becton Dickinson & Co., 486 U.S. 196, 199-200, 108 S. Ct. 1717,

1720-21 (1988) (“A question remaining to be decided after an order ending

litigation on the merits does not prevent finality if its resolution will not alter the

order or moot or revise decisions embodied in the order.”).

      We are also unconvinced by the Company’s reliance on a footnote in Green

Tree in which the Supreme Court cited section 16(b)(1) of the FAA and observed

that “[h]ad the District Court entered a stay instead of a dismissal in this case, that

order would not be appealable.” See 531 U.S. at 87 n.2, 121 S. Ct. 520 n.2.

Relying on this footnote, the Company asserts that the Supreme Court endorsed the

idea that section 16(b)(1) empowers district courts in all cases to stay cases where

they have entered orders compelling arbitration.

      We disagree. To explain why, we first review section 16 of the FAA:

             (a)    An appeal may be taken from—
                    ...
                    (3) a final decision with respect to an arbitration
                           that is subject to this title.
             (b)    Except as otherwise provided in section 1292(b) of
                    title 28, an appeal may not be taken from an
                    interlocutory order—
                    (1) granting a stay of any action under section 3
                           of this title;
                    ....
                                          21
               Case: 14-15744        Date Filed: 12/08/2015        Page: 22 of 37




9 U.S.C. § 16 (emphases added). Significantly, section 16 distinguishes between

“final decision[s]” and “interlocutory orders” in setting forth permissible ways of

proceeding. The statute expressly specifies that final decisions are appealable

under it. As for actions that may be stayed under section 3, as relevant here, by its

terms, section 16 explicitly limits that option to cases where the court has entered

an interlocutory order.

       The Supreme Court’s statement that “[h]ad the District court entered a stay

instead of a dismissal in this case, that order would not be appealable[,]” Green

Tree, 531 U.S. at 87 n.2, 121 S. Ct. at 520 n.2, must necessarily be read against the

background of section 16, which the Court cited. In this light, we understand the

Supreme Court to have been opining on the particular factual circumstances in

Green Tree. Under the particular facts of that case, whether the district court

entered a stay or a dismissal affected whether the district court’s order was

interlocutory or final. As a result, whether the district court entered a stay or

dismissal governed whether section 16(a)(3) or section 16(b)(1) applied, and thus,

whether the order was appealable.

       The particular facts in Green Tree that would have allowed the district court

to have granted a stay instead of a dismissal 5 (thus rendering the order


       5
         It is not clear that the district court in Green Tree had the authority to enter a dismissal
of the plaintiff’s substantive claims. But since it dismissed the claims and no party challenged
                                                 22
               Case: 14-15744         Date Filed: 12/08/2015        Page: 23 of 37


interlocutory instead of final) do not exist in the case before us. In Green Tree, the

plaintiff brought claims under the Equal Opportunity Credit Act and the Truth in

Lending Act. Simply ordering the case to arbitration did not technically dispose of

the substantive claims that the plaintiff had brought, requiring the court to proceed

with parallel litigation, stay the claims, or possibly dismiss the case. 6 The district

court chose the last course, but it could have entered a stay instead of dismissing

the plaintiff’s claims. Had it done so, the plaintiff’s claims would have remained

pending, rendering the district court’s order compelling arbitration interlocutory

instead of final. But here, because the district court’s order compelling arbitration

resolved the merits of the only claim for relief advanced by any party to the action,

the order was final, so nothing remained for the district court to stay.

       Because the stay entered by the district court was neither required nor

authorized, we conclude that it could not have transformed what was, by definition,

a final order into an interlocutory one. As a result, the Company had to appeal the




the dismissal as beyond the district court’s authority, the Supreme Court specifically declined to
consider that question, noting that “whether the District Court should have taken that course is
not before us, and we do not address it.” Green Tree, 531 U.S. at 87 n.2, 121 S. Ct. at 520 n.2.
In other words, the Supreme Court did not evaluate whether the district court could permissibly
turn what may have been required to have been issued as an interlocutory order into a final
decision. We do not have the luxury of not considering the opposite question—whether the
district court could have made what was clearly a final decision into an interlocutory order
simply by staying the case—because our jurisdiction depends on the answer to the question.
        6
          Again, it is not clear that the district court could have permissibly decided to dismiss the
case. See supra at n.5.
                                                 23
               Case: 14-15744        Date Filed: 12/08/2015       Page: 24 of 37


order compelling arbitration within thirty days. 7 Fed. R. App. P. 4(a)(1)(A); 28

U.S.C. § 2107(a).         Because the filing of a timely notice of appeal is both

“mandatory and jurisdictional,” Bowles v. Russell, 551 U.S. 205, 209, 127 S. Ct.

2360, 2363 (2007), the absence of a timely notice here divests us of jurisdiction

over that aspect of the Company’s appeal.8

       We note briefly, though, that if appellate jurisdiction did exist, we would

have affirmed the district court’s order compelling arbitration, anyway. We have

held that, in Alabama, the six-month period in which to bring an action to compel

arbitration under section 301 of the LMRA “begins to run when one party

unequivocally refuses to arbitrate the dispute.” Aluminum Brick & Glass Workers

Int’l Union v. AAA Plumbing Pottery Corp., 991 F.2d 1545, 1548 (11th Cir. 1993).

We agree with the district court’s conclusion that the Company’s October 20,

2009, letter was not an unequivocal refusal to arbitrate.

       7
          The Union points out that the district court never entered a separate judgment in
accordance with Federal Rule of Civil Procedure 58(a). This does not affect the timeliness issue
here because, under Rule 58(c)(2)(B), judgment was entered at the latest 150 days after the
district court’s June 15, 2012, summary-judgment order—a period that lapsed well before the
Company’s December 23, 2014, Notice of Appeal was filed.
       8
          We acknowledge that the Company relied in part on the district court’s entry of a stay in
deciding not to appeal the June 2012 order within thirty days of its entry. We note, however,
that, at oral argument, counsel conceded that other considerations also entered into the
Company’s decision not to appeal immediately. Regardless of the reason for the Company’s
failure to timely appeal the June 2012 order, though, the timeliness requirement is jurisdictional,
so we have no power to ignore, excuse, or waive the failure to file a timely notice of appeal. See
Bowles, 551 U.S. at 213-14, 127 S. Ct. at 2366 (holding that failure to file a timely notice of
appeal in a civil case is a mistake “of jurisdictional magnitude” that cannot be overcome by
“forfeiture or waiver” or “unique circumstances” or any other “equitable exceptions”). To once
again borrow a phrase from Carole King, we “just can’t fake it, oh, no, no.”
                                                24
             Case: 14-15744     Date Filed: 12/08/2015   Page: 25 of 37


      First, the district court reasoned that the timeliness of the Union’s cost-of-

living-provision grievance was itself arbitrable. In contrast with its position in the

district court, see Wise Alloys, 2012 WL 2357738, at *10-12, the Company does

not contest this conclusion in its appeal.

      Against the background that the timeliness of the Union’s grievance itself

raised an arbitrable issue, the district court considered the Company’s position in

the October 20, 2009, letter, stating that “[t]he grievance is rejected as untimely

and therefore all claims and demands are waived in its [sic] entirety by the Union.”

The court concluded that the statement could fairly be read as the position that the

Company was taking in arbitration rather than its position on arbitration. See id. at

*9.   Because the court’s determination that timeliness is arbitrable stands

unchallenged, nothing in the Company’s October 20 letter precludes an

interpretation that the letter was staking out the Company’s position for future

arbitration. As a result, the district court properly determined that the Company’s

letter was not an unequivocal refusal to arbitrate.

B. The District Court Correctly Enforced the Arbitration Award

      The Company also challenges the district court’s refusal to vacate the

arbitration award. It premises its argument on two provisions of the CBA: the

general-purpose zipper clause, requiring the CBA to be enforced as written and

without resort to conflicting practices, and the no-modification provision of the


                                             25
             Case: 14-15744    Date Filed: 12/08/2015   Page: 26 of 37


arbitration clause, prohibiting an arbitrator from amending or rewriting the CBA.

First, the Company contends that the arbitrator exceeded his authority under the

CBA by effectively “amending” the CBA to create a “continuing-violation

exception” to the ten-day grievance-filing time limit.       Second, the Company

maintains that the arbitrator overreached his authority by going beyond the written

language of the cost-of-living provision and looking to extrinsic evidence of the

parties’ prior CBA practices to resolve the dispute. We find no error in the district

court’s resolution of the Company’s challenge to the arbitration award.

1. Judicial Review of Arbitration Awards Is Highly Circumscribed

      A federal court’s review of an arbitration award is highly deferential and

extremely limited. See, e.g., Cat Charter, LLC v. Schurtenberger, 646 F.3d 836,

843 (11th Cir. 2011); Osram Sylvania, Inc. v. Teamsters Local Union 528, 87 F.3d

1261, 1263 (11th Cir. 1996). We do not review claims of factual or legal error by

an arbitrator in the same manner as we review the decisions of district courts.

United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 38, 108 S. Ct. 364,

370 (1987). Instead, we review a labor arbitration award for “whether [it] is

irrational, whether it fails to draw its essence from the collective bargaining

agreement or whether it exceeds the scope of the arbitrator’s authority.” Osram

Sylvania, 87 F.3d at 1263 (quoting Butterkrust Bakeries v. Bakery, Confectionery

& Tobacco Workers Int’l Union, AFL-CIO, Local No. 361, 726 F.2d 698, 699


                                         26
               Case: 14-15744   Date Filed: 12/08/2015   Page: 27 of 37


(11th Cir. 1984)). That is not to say that an arbitrator may “dispense his own brand

of industrial justice. He may of course look for guidance from many sources, yet

his award is legitimate only so long as it draws its essence from the collective

bargaining agreement.” USW v. Enter. Wheel & Car Corp., 363 U.S. 593, 597, 80

S. Ct. 1358, 1361 (1960).       An award draws “its essence from the collective

bargaining agreement if the interpretation can in any rational way be derived from

the agreement, viewed in the light of its language, its context, and any other indicia

of the parties’ intention.” Wise Alloys, 642 F.3d at 1531 (quoting Int’l Union of

Dist. 50, Mine Workers of Am. v. Bowman Transp., Inc., 421 F.2d 934, 936 (5th

Cir. 1970)).

      Under this standard, “as long as the arbitrator is even arguably construing or

applying the contract and acting within the scope of his authority, that a court is

convinced he committed serious error does not suffice to overturn his decision.”

Misco, 484 U.S. at 38, 108 S. Ct. at 371; Delta Air Lines, Inc. v. Air Line Pilots

Ass’n, Int’l, 861 F.2d 665, 670 (11th Cir. 1988) (“An arbitrator’s result may be

wrong; it may appear unsupported; it may appear poorly reasoned; it may appear

foolish. Yet, it may not be subject to court interference.”). To prevail in vacating

an arbitration award, the challenger “must refute every reasonable basis upon

which the arbitrator may have acted.” Osram Sylvania, 87 F.3d at 1264.




                                         27
             Case: 14-15744     Date Filed: 12/08/2015   Page: 28 of 37


2. The “Continuing Violation” Theory Was a Permissible Construction of the CBA

       The Company’s entire argument against the arbitrator’s award depends on

its characterization of the arbitrator’s “continuing violation” determination as an

amendment or change to the CBA rather than an interpretation of it. This is

necessarily so because if Goldberg’s decision were just an interpretation—even an

incorrect interpretation—of the CBA, we would be powerless to vacate the award.

See Misco, 484 U.S. at 38, 108 S. Ct. at 371 (“The arbitrator may not ignore the

plain language of the contract; but the parties having authorized the arbitrator to

give meaning to the language of the agreement, a court should not reject an award

on the ground that the arbitrator misread the contract.”).             After careful

consideration, we agree with the district court that the Goldberg’s decision was

merely a matter of contract interpretation, not an impermissible amendment of the

CBA.

       The CBA’s grievance procedure sets a ten-day clock for filing grievances

that begins ticking after the event giving rise to the grievance occurs. That’s all it

does. The CBA contains no discussion of how to handle violations that continue

occurring after the relevant grievance is filed. Nor does the CBA contain any

language construing whether violations of this type occur once—the initial failure

to carry over the cost-of-living allowance—or recur each time the Company fails

to deduct the cost-of-living allowance from the weekly health-care premium. In


                                         28
             Case: 14-15744    Date Filed: 12/08/2015   Page: 29 of 37


the absence of plainly dispositive language in the CBA, Goldberg plausibly

determined that the Union’s grievance about the Company’s failure to deduct the

cost-of-living allowance was best characterized as a continuing violation recurring

on each weekly paycheck.

      Significantly, Goldberg limited the Union’s grievance to those paychecks

issued from ten days before the grievance was filed and forward. By limiting the

recovery in this fashion, Goldberg gave effect to the party’s written ten-day

deadline; he did not rewrite it. Indeed, this might be a completely different case if

Goldberg had used a continuing-violation theory to toll the ten-day period all the

way back to November 2008. But he did not do so. Instead, he appropriately

constrained his award.

      Whether we would agree that Goldberg’s interpretation was correct, or that a

better interpretation would require new grievances filed after each paycheck, or

that a grievance such as this “occurs” only initially, is immaterial. Goldberg did

not, as the Company argues, create “a way around the strict grievance time limits

in the CBA”; he interpreted and applied those limits. Because no plain language in

the CBA addressed the issue, Goldberg acted within the scope of his authority and

his decision permissibly “g[ave] meaning to the language of the agreement.”

Misco, 484 U.S. at 38, 108 S. Ct. at 371; see also UMass Mem’l Med. Ctr., Inc. v.

United Food & Commercial Workers Union, Local 1445, 527 F.3d 1, 3, 6-7 (1st


                                         29
               Case: 14-15744        Date Filed: 12/08/2015       Page: 30 of 37


Cir. 2008) (affirming arbitral award under a collective-bargaining agreement with a

similar grievance time limit based on determination that a pay violation recurred

with each new check). 9

3. The Arbitrator Permissibly Considered Extrinsic Evidence to Resolve an
Ambiguity

       The Company also argues that Goldberg’s decision on the underlying

dispute ran afoul of the zipper clause—by considering extrinsic evidence of the

parties’ past collective-bargaining agreements—and the arbitration clause—by

amending the “unambiguous” CBA to make the cost-of-living adjustments

accumulate. As with the timeliness issue, the Company’s arguments lack merit

because Goldberg was within his authority to conclude that an ambiguity existed

within the CBA, and he permissibly resorted to extrinsic evidence to interpret the

parties’ contract.

       First, we agree that Goldberg permissibly concluded that an ambiguity

existed.    The text of the CBA does not explain whether the cost-of-living

adjustments accumulate each year or the allowance is reset each year. Contrary to

       9
          The Company attempts to distinguish UMass by asserting that the First Circuit
considered only whether the violation at issue could be viewed as continuing but did not evaluate
whether a continuing-violation theory was permitted under the language of the agreement
involved. But the hospital in UMass made the nearly identical argument the Company makes
here—that an arbitrator’s continuing-violation theory essentially nullified the strict timeliness
provisions of that agreement, in violation of a similar no-modification clause. UMass, 527 F.3d
at 3-4. Accordingly, the Company’s argument falls flat. In holding that the violation could be
continuous and affirming the arbitral award, the First Circuit implicitly affirmed the authority of
the arbitrator under the agreement to characterize the violation as continuous in making the
award.
                                                30
             Case: 14-15744     Date Filed: 12/08/2015   Page: 31 of 37


the Company’s assertion, the setting of new health-care premiums each year

simply does not address how the cost-of-living adjustment impacts those

premiums.

      Had the CBA lacked ambiguity, Goldberg’s reference to past practices

clearly would have run afoul of the zipper clause. But Goldberg acted within his

authority when he interpreted the CBA to find an ambiguity. See Misco, 484 U.S.

at 38, 108 S. Ct. at 371. As a result, Goldberg had to resolve that ambiguity. To

do so, he appropriately looked to evidence of the parties’ past practices.

      Binding and persuasive precedent in this Circuit establishes that an arbitrator

may look to extrinsic evidence to resolve an ambiguity in a collective-bargaining

agreement. See IBEW Local Union No. 199 v. United Tel. Co. of Fla., 738 F.2d

1564, 1568-69 (11th Cir. 1984); Boise Cascade Corp. v. United Steelworkers of

Am., AFL-CIO, Local Union No. 7001, 588 F.2d 127, 129-30 (5th Cir. 1979);

Textile Workers Union of Am., AFL-CIO, CLC v. Textile Paper Prods., Inc., 405

F.2d 397, 399 (5th Cir. 1968); see also Loveless v. E. Air Lines, Inc., 681 F.2d

1272, 1278 n.14 (11th Cir. 1982) (“The arbitrator might then be able to resolve the

latent ambiguity by resort to permissible sources of extrinsic evidence.”);

Aeronautical Machinists v. Lockheed, 683 F.2d 419, 1982 WL 172521, at *2, *4

(11th Cir. 1982) (unpublished table opinion); cf. United Steelworkers of Am. v.

Warrior & Gulf Navigation Co., 363 U.S. 574, 581-82, 80 S. Ct. 1347, 1352


                                          31
             Case: 14-15744        Date Filed: 12/08/2015   Page: 32 of 37


(1960) (“The labor arbitrator’s source of law is not confined to the express

provisions of the contract, as the industrial common law—the practices of the

industry and the shop—is equally a part of the collective bargaining agreement

although not expressed in it.”).

      While it is true that none of these cases involve both a no-modification

clause and a zipper clause, the presence of a zipper clause does not defeat the

traditional rule that ambiguities can be resolved by looking to extrinsic evidence.

If it did, zipper clauses would handcuff arbitrators faced with ambiguities,

severely—or even completely—limiting their abilities to construe collective-

bargaining agreements and to resolve disputes in a reasoned fashion. Such a result

not only would run counter to the bargained-for arbitration provision—which

clearly envisions empowering an arbitrator to resolve disputes, not running him

into a dead end—but also would conflict with the Supreme Court’s recognition that

an arbitrator must give reasoned meaning to the parties’ agreement. See Misco,

484 U.S. at 38, 108 S. Ct. at 371.

      Nor are any of the cases that the Company relies on to support its argument

that the arbitrator could not look to extrinsic evidence because a zipper clause

exists in the CBA instructive. Unlike the case here, none of those cases involve an

ambiguity. In Anheuser-Busch, Inc. v. Local Union No. 744, 280 F.3d 1133 (7th




                                            32
               Case: 14-15744      Date Filed: 12/08/2015       Page: 33 of 37


Cir. 2002), one judge10 of the Seventh Circuit held that an arbitrator violated zipper

and no-modification clauses by consulting a past employment practice to justify an

award. Id. at 1135-36, 1139 (Coffey, J.). But in that case, the arbitrator modified

the contract to correct a perceived unfairness by overwriting the express contract

with the parties’ past practices.        See id. at 1134-36, 1144 (Coffey, J.).             No

ambiguity requiring interpretation existed; the parties agreed there was no

ambiguity in the contract language; and the arbitrator did not purport to find an

ambiguity. See id. at 1139-40 (Coffey, J.). And, in fact, Judge Coffey affirmed

that an arbitrator may consult past practices to resolve an ambiguity should one

exist. See id. at 1139.

       Both Leed Architectural Products, Inc. v. USW Local 6674, 916 F.2d 63 (2d

Cir. 1990), and Pennsylvania Power Co. v. Local Union No. 272, IBEW, 276 F.3d

174 (3d Cir. 2001), similarly did not address the construction of a contract

ambiguity.      Instead, in those cases, the arbitrator impermissibly dispensed

“industrial justice” by modifying an unambiguous contract to correct a perceived

unfairness. See Leed, 916 F.2d at 64-65, 66; Pa. Power Co., 276 F.3d at 179-80.

       Finally, the Company suggests that Goldberg’s failure to expressly discuss

the zipper clause when he relied on the past-practice evidence to resolve the

ambiguity somehow made Goldberg’s reliance on the extrinsic evidence improper.

       10
          The concerns animating the concurring judge’s separate opinion are not relevant to the
issue before us. See 230 F.3d at 1145-46 (Rovner, J., concurring in the judgment).
                                              33
               Case: 14-15744      Date Filed: 12/08/2015   Page: 34 of 37


But that omission has no bearing on the propriety of using extrinsic evidence to

resolve an ambiguity. Unless the parties stipulate otherwise, and they apparently

did not here, an arbitrator is under no obligation to provide explanations with his

award. See Enter. Wheel & Car, 363 U.S. at 598, 80 S. Ct. at 1361; Cat Charter,

646 F.3d at 844.

      Ultimately, no basis exists to vacate the arbitration award here. Goldberg

had the authority to construe the CBA’s timeliness provisions, and he did so when

characterizing the Union’s grievance as a continuing violation. Goldberg also had

the authority to uncover an ambiguity in the CBA and resolve it by reference to the

parties’ past practices. For these reasons, the district court did not err in declining

to vacate the arbitration award.

C. The District Court Did Not Abuse Its Discretion in Denying the Union’s
Motion for Attorney’s Fees

      In its cross-appeal, the Union contends that the district court abused its

discretion in denying the Union’s motion for attorney’s fees for defending against

the Company’s challenge to the arbitration award because the court allegedly

provided no explanation for its decision. The Union also maintains that it is

entitled to attorney’s fees because the Company’s attempt to vacate the award was

baseless. We disagree on both fronts and affirm the district court’s denial of the

fees motion.



                                            34
             Case: 14-15744     Date Filed: 12/08/2015   Page: 35 of 37


      Although section 301 of the LMRA does not expressly authorize attorney’s

fees, we have held that “a court can grant attorney’s fees under its equity power if a

party violates § 301(a) in bad faith, vexatiously, wantonly or for oppressive

reasons.” Varnes v. Local 91, Glass Bottle Blowers Ass’n, 674 F.2d 1365, 1369

(11th Cir. 1982). In the context of challenges to awards under the FAA, we have

provided “notice” that “this Court is exasperated by those who attempt to salvage

arbitration losses through litigation that has no sound basis in the law applicable to

arbitration awards” and has warned litigants that “we are ready, willing, and able to

consider imposing sanctions in appropriate cases.” B.L. Harbert Int’l, LLC v.

Hercules Steel Co., 441 F.3d 905, 913-14 (11th Cir. 2006), abrogated on other

grounds by Frazier, 604 F.3d at 1324. That said, though, we have declined to

order sanctions when at least some plausible argument supported the challenge or

the challenge raised an argument we had not yet addressed. See, e.g., Gonsalvez v.

Celebrity Cruises, Inc., 750 F.3d 1195, 1198 (11th Cir. 2013) (per curiam);

Hercules Steel, 441 F.3d at 914.

      A district court must articulate the reasoning behind its award or denial of

attorney’s fees in order to permit meaningful review. Tilton v. Playboy Entm’t

Grp., Inc., 554 F.3d 1371, 1379 (11th Cir. 2009). When it fails to do so, a district

court abuses its discretion. See Norman v. Hous. Auth. of Montgomery, 836 F.2d

1292, 1304 (11th Cir. 1988).


                                         35
              Case: 14-15744     Date Filed: 12/08/2015      Page: 36 of 37


      In the pending case, the district court did articulate its reasons for denying

attorney’s fees. More specifically, after recounting the standards for awarding

attorney’s fees in § 301 cases, the district court stated,

             While attorneys’ fees and expenses may be awarded
             “when a party on the losing end of an arbitration decision
             seeks to overturn that decision without any real basis for
             doing so,” West Flagler Associates, Ltd. v. Unite Here
             Local 355, No. 10–20316–CIV, 2012 WL 92766, *2
             (S.D. Fla. Jan. 11, 2012), this is not such a case. Even
             though the Company will not prevail on its motion, the
             court concludes the motion was not baseless, frivolous,
             or filed for an improper purpose.

This discussion identifies the correct standard and explains that the district court

declined to award fees because that standard was not met. The court’s thorough

order analyzing the Company’s challenge to the arbitration award demonstrates

why the district court concluded that the challenge was not baseless. The court

sufficiently explained its reasoning for purposes of review.

      Further, while the Company did not prevail on its continuing-violation and

extrinsic-evidence arguments, those arguments were not completely baseless. This

Circuit does not have express, controlling case law definitively foreclosing those

arguments. And prior to today, we had no case law on whether a recurring

paycheck violation like the one at issue here could be considered a “continuing

violation” under a collective-bargaining agreement. Nor did we have any case law

analyzing whether a zipper clause combined with a no-modification clause could


                                           36
             Case: 14-15744    Date Filed: 12/08/2015   Page: 37 of 37


prohibit an arbitrator from employing extrinsic evidence to resolve an ambiguity.

Given the absence of controlling case law on these issues, sanctions were

unwarranted. See Gonsalvez, 750 F.3d at 1198.

                               IV. CONCLUSION

      We conclude that no jurisdiction exists over the Company’s appeal of the

district court’s order compelling arbitration. In all other respects, the district

court’s orders are affirmed.

      DISMISSED IN PART; AFFIRMED IN PART.




                                        37